DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 03/15/2022.
Reasons for Allowance
3.	Claims 1-9 and 12-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device including an input sensing part. Independent claims 1 and 17 identify the distinct limitations “a plurality of spacers disposed in portions of the second opening, wherein the pixel defining film comprises: a plurality of first pixel defining films separated from each other by the second opening and surrounding the pixel areas, and a plurality of second pixel defining films disposed in the second opening and spaced apart from the plurality of first pixel defining films, and wherein the plurality of second pixel defining films are disposed between the spacers and the element layer”.
	The closest prior arts Lee et al. (US 2019/0123112 A1), Park et al. (US 2019/0088906 A1) and Kim et al. (US 2016/0260792 A1) all discussed in the Office action dated 12/15/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693